                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.46 Page 1 of 27



                    1      RONALD D. ARENA, Bar No. 218421
                           MICHAEL B. MOORE, Bar No. 319001
                    2      ARENA HOFFMAN LLP
                           220 Montgomery Street, Suite 905
                    3      San Francisco, CA 94104
                           Telephone: 415.433.1414
                    4      Facsimile: 415.520.0446
                           Email:      rarena@arenahoffman.com
                    5                  mmoore@arenahoffman.com
                    6      Attorneys for Defendant
                           REDFIN CORPORATION
                    7
                    8                                UNITED STATES DISTRICT COURT
                    9                             SOUTHERN DISTRICT OF CALIFORNIA
                 10
                 11        JASON BELL, individually and on            Case No. 3:20-cv-02264-AJB-AGS
                           behalf of all others similarly situated,
                 12                                                   DEFENDANT REDFIN’S
                                             Plaintiff,
                 13                                                   MEMORANDUM OF POINTS AND
                                 v.                                   AUTHORITIES IN SUPPORT OF ITS
                 14
                                                                      MOTION TO COMPEL
                           REDFIN CORPORATION,
                 15                                                   ARBITRATION AND STAY ACTION
                                             Defendant.
                 16
                                                                      Date:           February 4, 2021
                 17                                                   Time:           2:00 PM
                                                                      Courtroom:      4A
                 18
                 19                                                   Hon. Anthony J. Battaglia
                 20
                 21        TO THE COURT, ALL PARTIES, AND ALL ATTORNEYS OF RECORD:
                 22              Defendant Redfin Corporation (“Redfin”) submits the following Memorandum
                 23        of Points and Authorities in support of its Motion to Compel Arbitration and Request
                 24        to Stay Action:
                 25
                 26
                 27
                 28
ARENA H OFFMAN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                           Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.47 Page 2 of 27



                    1                                               TABLE OF CONTENTS
                    2
                           I.     INTRODUCTION ...........................................................................................1
                    3
                           II.    STATEMENT OF FACTS..............................................................................2
                    4
                                  A.       Plaintiff Entered Into Two Arbitration Agreements Covering
                    5
                                           His Dual Role With Redfin...................................................................2
                    6
                                  B.       The Employee Agreement’s Arbitration Provision ..............................3
                    7
                                  C.       The Independent Contractor Agreement’s Arbitration Provision.........4
                    8
                    9             D.       Plaintiff Received And Agreed To Honor Both Arbitration
                                           Agreements............................................................................................6
                 10
                                  E.       Plaintiff Breached His Agreements To Arbitrate This Action .............7
                 11
                 12        III.   ARGUMENT...................................................................................................8
                 13               A.       Both The EAACA And AAICAA Are Valid And Enforceable
                                           As To Plaintiff’s Dual Role With Redfin .............................................8
                 14
                 15               B.       The Federal Arbitration Act Applies to Both Arbitration
                                           Agreements............................................................................................8
                 16
                                  C.       Plaintiff and Redfin Formed Binding Arbitration Agreements ..........10
                 17
                 18               D.       Plaintiff’s Claims Fall Within the Scope of the Agreements..............11
                 19               E.       Validity Of The Agreements Must Be Decided By The
                 20                        Arbitrator.............................................................................................12

                 21               F.       No Basis Exists to Invalidate the Arbitration Agreements .................13
                 22                        1.       The Agreements Are Not Procedurally Unconscionable .........14
                 23                        2.       The Agreements Are Not Substantively
                 24                                 Unconscionable.........................................................................15
                 25                        3.       The Agreements Are Enforceable Under
                 26                                 Armendariz................................................................................16

                 27               G.       The Agreements’ Class Action Waivers Are Enforceable .................19
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                         i.                          Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.48 Page 3 of 27



                    1            H.      The PAGA Cause Of Action Should Be Stayed.................................20
                    2
                           IV.   CONCLUSION .............................................................................................21
                    3
                    4
                    5
                    6
                    7
                    8
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                    ii.                        Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.49 Page 4 of 27



                    1                                             TABLE OF AUTHORITIES
                    2      Cases
                    3      Allied-Bruce Terminix Cos. v. Dobson,
                    4             513 U.S. 265 (1995) ............................................................................................9
                    5      Alvarez v. AutoZone, Inc.,
                                 2015 WL 13427751 (C.D. Cal July 8, 2015) ....................................................21
                    6
                           Armendariz v. Found. Health Psychcare Servs., Inc.,
                    7           24 Cal. 4th 83 (2000).............................................................................16, 17, 18
                    8      AT&T Mobility LLC v. Concepcion,
                               563 U.S. 333 (2011) ........................................................................16, 17, 19, 20
                    9
                           Aviles v. Quik Pick Express, LLC,
                 10               703 F. App’x 631 (9th Cir. 2017)................................................................20, 21
                 11        Baeza v. Superior Court,
                 12             201 Cal. App. 4th 1214 (2011)..........................................................................16
                 13        Baltazar v. Forever 21, Inc.,
                                 62 Cal. 4th 1237 (2016).....................................................................................14
                 14
                           Basura v. U.S. Home Corp.,
                 15             98 Cal. App. 4th 1205 (2002)..............................................................................9
                 16        Brown v. Wells Fargo Bank,
                                168 Cal. App. 4th 938 (2008)............................................................................15
                 17
                           Citizens Bank v. Alafabco, Inc.,
                 18              539 U.S. 52 (2003) ..............................................................................................9
                 19        Cobarruviaz v. Maplebear, Inc.,
                 20             143 F. Supp. 3d 930 (N.D. Cal. 2015) ..............................................................20

                 21        Dotson v. Amgen, Inc.,
                                181 Cal. App. 4th 975 (2010)............................................................................18
                 22
                           Epic Systems Corp. v. Lewis,
                 23              138 S.Ct. 1612 (2018) .......................................................................................19
                 24        First Options of Chicago, Inc. v. Kaplan,
                                  514 U.S. 938 (1995) ..........................................................................................19
                 25
                           Harris v. TAP Worldwide, LLC,
                 26              248 Cal. App. 4th 373 (2016)............................................................................11
                 27        Hedges v. Carrigan,
                 28             117 Cal. App. 4th 578 (2004)..............................................................................9
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                       iii.                        Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.50 Page 5 of 27



                    1      Iskanian v. CLS Transportation,
                    2            59 Cal. 4th 348 (2014).................................................................................19, 20

                    3      Lucas v. Hertz Corp.,
                                 875 F.Supp.2d 991 (N.D. Cal. 2012).................................................................16
                    4
                           Malone v. Superior Court,
                    5           226 Cal. App. 4th 1551 (2014)..............................................................14, 15, 17
                    6      Marin Storage & Trucking, Inc. v. Benco Contracting and Eng’g, Inc.,
                                89 Cal. App. 4th 1042 (2001)............................................................................10
                    7
                           McLain v. Real Estate Bd.,
                    8           444 U.S. 232 (1980) ............................................................................................9
                    9      Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
                 10              473 U.S. 614 (1985) ..........................................................................................12
                           Nelson v. Legacy Partners Residential, Inc.,
                 11
                                 207 Cal. App. 4th 1115 (2012)............................................................................9
                 12        Oguejiofor v. Nissan,
                 13             2011 WL 3879482 (N.D. Cal. Sept. 2, 2011)....................................................11
                 14        Peng v. First Republic Bank,
                                 219 Cal. App. 4th 1462 (2013)..........................................................................14
                 15
                           Pope v. Sonatype, Inc.,
                 16              2015 WL 2174033 (N.D. Cal. May 8, 2015) ....................................................18
                 17        Poublon v. C.H. Robinson Company,
                 18             846 F.3d 1251 (9th Cir. 2017)...........................................................................15
                           Ramirez-Baker v. Beazer Homes, Inc.,
                 19
                                636 F.Supp.2d 1008 (E.D. Cal. 2008)...............................................................12
                 20        Rent-A-Center, West, Inc. v. Jackson,
                 21              561 U.S. 63 (2010) ............................................................................................12
                 22        Rodriguez v. Am. Techs., Inc.,
                                 136 Cal. App. 4th 1110 (2006)........................................................................8, 9
                 23
                           Ruhe v. Masimo Corp.,
                 24              2011 WL 4442790 (C.D. Cal. Sept. 16, 2011)..................................................16
                 25        Sakkab v. Luxottica Retail N. Am., Inc.,
                                803 F.3d 425 (9th Cir. 2015).............................................................................20
                 26
                           Saline v. Northrop Grumman Corp.,
                 27              2009 WL 10674037 (C.D. Cal. Feb. 9, 2009)...................................................18
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                       iv.                        Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.51 Page 6 of 27



                    1      Sanchez v. Carmax Auto Superstores California, LLC,
                    2           224 Cal. App. 4th 398 (2014)............................................................................17

                    3      Serpa v. Cal. Surety Investigations, Inc.,
                                 215 Cal. App. 4th 695 (2013)............................................................................14
                    4
                           Simula, Inc. v. Autoliv, Inc.,
                    5            175 F.3d 716 (9th Cir. 1999).............................................................................12
                    6      Smith v. Sara Lee Fresh, Inc.,
                                 2007 WL 4356725 (E.D. Cal. Dec. 11, 2007)...................................................17
                    7
                           Sonic-Calabasas A, Inc. v. Moreno,
                    8            57 Cal. 4th 1109 (2013).....................................................................................15
                    9      Strotz v. Dean Witter Reynolds, Inc.,
                 10               223 Cal. App. 3d 208 (1990).............................................................................11

                 11
                           Statutes
                 12
                           9 U.S.C. § 1....................................................................................................................8
                 13
                           9 U.S.C. § 2..................................................................................................................13
                 14
                           Cal. Bus. & Prof. Code § 10130 ....................................................................................6
                 15        Cal. Civ. Code § 1550..................................................................................................10
                 16        Cal. Code Civ. Proc. § 1281 ........................................................................................13
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL                            v.                           Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.52 Page 7 of 27



                    1      I.    INTRODUCTION
                    2            Plaintiff Jason Bell (“Plaintiff”) brings suit asserting two separate and distinct
                    3      legal theories based on the fact that he served in two different real estate sales agent
                    4      roles with Defendant Redfin Corporation (“Redfin” or the “Company”), a real estate
                    5      brokerage. One role was as an employee; his other role was as a contractor. As
                    6      explained below, these two roles are quite distinct. Employee agents are generally
                    7      responsible for overseeing real estate transactions between Redfin and its customers.
                    8      Contractor agents (also known as “Associate Agents”) handle discreet “field events”
                    9      (such as open houses or home tours) that require a real estate license and for which a
                 10        flat fee is paid depending on the kind of event being covered.
                 11              For each of the two roles, Plaintiff entered into two separate, binding arbitration
                 12        agreements due to his dual roles with the Company. First, Plaintiff entered into his
                 13        Employee Assignment, Arbitration and Confidentiality Agreement on November 30,
                 14        2018 pursuant to his employment relationship with Redfin in his position of “Agent.”
                 15        Second, Plaintiff entered into his Associate Agent Independent Contractor and
                 16        Arbitration Agreement on December 2, 2018 pursuant to his independent contractor
                 17        relationship with Redfin his role as “Associate Agent.”
                 18              Both Agreements require arbitration of “any and all claims arising out of” the
                 19        “relationship between the parties.” The Agreements clearly cover the claims Plaintiff
                 20        asserts in this case, each of which arises out of his allegation that Redfin violated
                 21        various wage and hour laws under the California Labor Code and Business and
                 22        Professions Code and/or otherwise misclassified him.               Plaintiff received the
                 23        arbitration terms in a clear and conspicuous writing and manifested his consent to
                 24        arbitration in writing. The Agreements are supported by consideration—Redfin’s
                 25        reciprocal promise to arbitrate its claims against Plaintiff.
                 26              There is no basis for invalidating Plaintiff’s agreements to arbitrate with Redfin.
                 27        As an initial matter, the Court lacks jurisdiction to adjudicate the validity of either
                 28        Agreement because the clear and unmistakable delegation clauses leave contract
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL          1.                   Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.53 Page 8 of 27



                    1      enforceability to an arbitrator.    Even if the issue was justiciable, the arbitration
                    2      procedures provided under both Agreements are more than fair.              They provide
                    3      Plaintiff with the same remedies that he would receive in court. They provide both
                    4      parties with adequate discovery and ensure written decisions by a neutral arbitrator.
                    5      They impose the costs of arbitration on Redfin, not on Plaintiff. The agreements to
                    6      arbitrate are mutual, requiring both Plaintiff and Redfin to arbitrate their respective
                    7      claims. Nothing but Plaintiff’s second thoughts about arbitration provides any reason
                    8      for declining to enforce either Agreement. Redfin therefore respectfully asserts that
                    9      Plaintiff’s entire case be submitted to final and binding arbitration, other than the
                 10        claims for PAGA penalties, which should be stayed pending the outcome of
                 11        arbitration.
                 12        II.   STATEMENT OF FACTS
                 13              A.       Plaintiff Entered Into Two Arbitration Agreements Covering His
                 14                       Dual Role With Redfin
                 15              Redfin is a real estate broker that provides brokerage services. (Karp Decl. ¶ 2.)
                 16        On November 30, 2018, Redfin hired Plaintiff as an “Agent” employee. (Id. ¶ 6.)
                 17        “Agents” are generally considered “deal writing agents,” who are responsible for
                 18        interfacing with clients during key aspects of the sales process, preparing offer
                 19        proposals and documentation, negotiating sales contracts, and closing transactions.
                 20        (Id. ¶ 4.) Upon Plaintiff’s hire, he and Redfin entered into an Employee Assignment,
                 21        Arbitration and Confidentiality Agreement. (Id. ¶ 6, Ex. A, “EAACA”.)
                 22              On December 2, 2018, Redfin also contracted with Plaintiff as an “Associate
                 23        Agent” to perform services as an independent contractor real estate associate.
                 24        (Patchen Decl. ¶ 5.) “Associate Agents” also have real estate salesperson licenses but
                 25        primarily cover a range of “field events” within the home buying or selling process for
                 26        which they are paid a set fee. (Id., ¶ 3.) For example, Plaintiff’s additional role as an
                 27        “Associate Agent” required him to conduct home tours and home inspections or attend
                 28        key exchanges. (Id.) For this role, Plaintiff and Redfin entered into an Associate
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         2.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                     Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.54 Page 9 of 27



                    1      Agent Independent Contractor and Arbitration Agreement.            (Id. ¶ 6, Ex. B,
                    2      “AAICAA”.)
                    3              B.   The Employee Agreement’s Arbitration Provision
                    4              The arbitration provision is found in Paragraph 18 of the Employee
                    5      Assignment, Arbitration and Confidentiality Agreement (“EAACA”), entitled
                    6      “Mutual Agreement to Arbitrate.” (EAACA ¶ 18 at 7-8.; emphasis in original).
                    7              The EAACA provides that Plaintiff and Redfin “mutually agree to submit to
                    8      mandatory binding arbitration any and all claims arising out of or related in any way
                    9      to my employment or termination thereof, compensation, . . . the relationship between
                 10        the parties, and this Agreement (collectively, “Arbitrable Claims”).” (EAACA ¶
                 11        18(a) at 7; emphasis in original.) Plaintiff and Redfin also agreed “that no class or
                 12        collective actions can be asserted in arbitration or otherwise” with the exception of
                 13        claims under the California Private Attorneys General Act of 2004 (“PAGA”). (Id.)
                 14        However. “[a]ll other non-PAGA claims, whether in arbitration or otherwise, must be
                 15        brought solely in my or Company’s individual capacity, and not as a plaintiff or class
                 16        member in any purported class or collective proceeding.” (Id.) The EAACA further
                 17        provides in all capitalized letters:
                 18
                 19                     SUBJECT TO THE ABOVE, THE PARTIES HEREBY
                                        WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL
                 20                     BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE
                 21                     PARTIES FURTHER WAIVE ANY RIGHTS THEY MAY
                                        HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR
                 22                     COLLECTIVE ACTION PERTAINING TO ANY
                 23                     CLAIMS BETWEEN THEM, EXCEPT AS PROVIDED
                                        ABOVE.
                 24
                           (Id.)
                 25
                                   With regard to the arbitration procedure, the Agreement states that the
                 26
                           “arbitration will be conducted through JAMS before a single neutral arbitrator.” (Id.
                 27
                           at ¶ 18(b) at 7.) The EAACA states that the arbitration will be administered pursuant
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL       3.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.55 Page 10 of 27



                    1      to JAMS’ “employment arbitration rules & procedures (the ‘JAMS Rules’)” of which
                    2      a copy is available from Redfin’s Human Resources or at the URL link provided in
                    3      the agreement. (Id.) The arbitrator “will issue a written decision that contains the
                    4      essential findings and conclusions on which the decision is based.” (Id.)
                    5            The EAACA also contains a clear and unmistakable delegation clause leaving
                    6      the arbitrator with the “sole and exclusive authority” to determine the “arbitrator’s
                    7      jurisdiction,” “application of this [EAACA] to any dispute between the parties,” its
                    8      “enforceability,” and “questions of procedural and substantive unconscionability.”
                    9      (Id. at ¶ 18(b) at 7) Further, the EAACA provides that the arbitrator may award “any
                 10        party any remedy to which that party is entitled under applicable law” with the
                 11        exception that such remedies are limited to those that would be available to a party in
                 12        his or its individual capacity in a court of law, which is consistent with the
                 13        Agreement’s class-waiver. (Id. at ¶ 18(e) at 8.) In addition, Redfin will pay all costs
                 14        and fees unique to arbitration under applicable law, as required in California. (Id. at ¶
                 15        18(c) at 7.)
                 16              The EAACA is “governed by, the Federal Arbitration Act.” (Id. at ¶ 18(a) at 7.)
                 17        Further, the Agreement contains a severability clause and states that if any provision
                 18        in the Agreement is found to be invalid or unenforceable, then such provision must be
                 19        construed as to render the provision enforceable. (Id. at ¶ 20 at 8.) However, if no
                 20        feasible modification would save such provision, it must be severed from the
                 21        Agreement. (Id.)
                 22              C.       The Independent Contractor Agreement’s Arbitration Provision
                 23              The arbitration provision found in Paragraph 8 of the Associate Agent
                 24        Independent     Contractor   and    Arbitration   Agreement     (“AAICAA”),         entitled
                 25        “Arbitration and Class Action Waiver,” is nearly identical to the EAACA’s
                 26        arbitration clause. (Patchen Decl. ¶ 6, Ex. B, “AAICAA” ¶ 8 at 4.; emphasis in
                 27        original).
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         4.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.56 Page 11 of 27



                    1              The AAICAA requires Plaintiff and Redfin “to submit to mandatory binding
                    2      arbitration any and all claims arising out of or related to the relationship between the
                    3      parties, this Agreement and the termination thereof (collectively, ‘Arbitrable
                    4      Claims’).” (Id. at ¶ 8 at 4; emphasis in original.) Plaintiff and Redfin also agreed
                    5      “that no class or representative actions can be asserted in arbitration or otherwise. All
                    6      claims, whether in arbitration or otherwise, must be brought solely in Associate
                    7      Agent’s or Redfin’s individual capacity, and not as a plaintiff or class member in any
                    8      purported class or collective proceeding.” (Id.) The AAICAA further provides in all
                    9      capitalized letters:
                 10
                                         SUBJECT TO THE ABOVE, THE PARTIES HEREBY
                 11                      WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL
                 12                      BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE
                                         PARTIES FURTHER WAIVE ANY RIGHTS THEY MAY
                 13                      HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR
                 14                      COLLECTIVE ACTION PERTAINING TO ANY
                                         CLAIMS BETWEEN THEM.
                 15
                           (Id.)
                 16
                                   With regard to the arbitration procedure, the AAICAA sets out that the
                 17
                           “arbitration shall be conducted through JAMS before a single neutral arbitrator.” (Id.
                 18
                           at ¶ 8 at 4.) The AAICAA provides that the parties will confer on the procedural rules
                 19
                           governing the arbitration proceeding subject to approval by the arbitrator.            (Id.)
                 20
                           However, if no agreement can be reached, the state rules of civil procedure where the
                 21
                           arbitration is held shall apply. (Id.) The arbitrator will issue a written decision that
                 22
                           contains the essential findings and conclusions on which the decision is based. (Id. at
                 23
                           ¶ 8 at 5.)
                 24
                                   The AAICAA also contains a clear and unmistakable delegation clause leaving
                 25
                           the arbitrator with the “sole and exclusive authority” to determine the “arbitrator’s
                 26
                           jurisdiction,” “application of this [AAICAA] to any dispute between the parties,” its
                 27
                           “enforceability,” and “questions of procedural and/or substantive unconscionability.”
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         5.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.57 Page 12 of 27



                    1      (Id. at ¶ 8 at 4.) Further, the AAICAA provides that the arbitrator may award “any
                    2      party any remedy to which that party is entitled under applicable law” with the
                    3      exception that such remedies are limited to those that would be available to a party in
                    4      his or its individual capacity in a court of law, which is consistent with the
                    5      Agreement’s class-waiver. (Id. at ¶ 8 at 5) In addition, Redfin will pay all costs and
                    6      fees unique to arbitration under applicable law, as required in California. (Id. at ¶ 8 at
                    7      4.)
                    8            The AAICAA is “governed by, the Federal Arbitration Act, 9 U.S.C. Section 1,
                    9      et seq.” (Id. at ¶ 8 at 4; see also id. ¶ 11(i) at 6.) Further, the AAICAA contains a
                 10        severability clause and states that if any provision in the agreement is found to be
                 11        invalid or unenforceable, then such provision must be construed as to render the
                 12        provision enforceable. (Id. ¶ 11(g) at 6.) However, if no feasible interpretation would
                 13        save such provision, it must be severed from the AAICAA. (Id.)
                 14              D.     Plaintiff Received And Agreed To Honor Both Arbitration
                 15                     Agreements
                 16              Real estate agents such as Plaintiff must be licensed with the California
                 17        Department of Real Estate. Cal. Bus. & Prof. Code § 10130, et seq. Obtaining a real
                 18        estate salesperson’s license requires the ability to draft and understand complex
                 19        contracts for the sale and purchase of real property.
                 20              Despite the complexity of Plaintiff’s work as a real estate salesperson, Redfin’s
                 21        procedure for onboarding both employee Agents and independent contractor
                 22        Associate Agents, such as Plaintiff, to sign documents using DocuSign is simple.
                 23        DocuSign is a web-based electronic signature service. (Karp Decl. ¶ 9; Patchen Decl.
                 24        ¶ 9.) Prior to employment and the engagement to provide services with Redfin, an
                 25        email is sent to the Agent or Associate Agent, like Plaintiff, using the DocuSign web
                 26        portal. (Karp Decl. ¶ 9; Patchen Decl. ¶ 9.) Here, Redfin sent emails to the email
                 27        address Plaintiff provided upon recruitment – owedto*****@gmail.com. (Karp Decl.
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         6.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.58 Page 13 of 27



                    1      ¶ 9; Patchen Decl. ¶ 9.) Plaintiff’s last five characters of his personal email address
                    2      are redacted for privacy.
                    3            Within DocuSign, boxes are checked to indicate where Plaintiff is required to
                    4      sign. (Karp Decl. ¶ 9; Patchen Decl. ¶ 9.) At each box checked, DocuSign gave
                    5      Plaintiff an option to accept the terms of the EAACA and AAICAA by affixing an
                    6      electronic signature. (Karp Decl. ¶ 9; Patchen Decl. ¶ 9.) Plaintiff can use a default
                    7      font for the signature or use his own customized image for the signature. (Karp Decl.
                    8      ¶ 9; Patchen Decl. ¶ 9.) Once Plaintiff indicates acceptance of the Agreements, the
                    9      signature is electronically affixed and the date of the signature is indicated in the
                 10        appropriate box, in this case, November 30, 2018 for the EAACA and December 2,
                 11        2018 for the AAICAA. (Karp Decl. ¶ 9; Patchen Decl. ¶ 9.) For the EAACA,
                 12        Plaintiff and the President of Real Estate Operations, Scott Nagel, each receive an
                 13        email indicating that the Agreement has been reviewed and completed. (Karp Decl. ¶
                 14        9.) For the AAICAA, Plaintiff and the Contractor Relations Administrator, in this
                 15        case, Collin Horn, each receive an email indicating that the Agreement has been
                 16        reviewed and completed. (Patchen Decl. ¶ 9.) A copy of the Agreement can be
                 17        downloaded from the email as a .pdf document or by accessing the DocuSign web
                 18        portal. (Karp Decl. ¶ 9; Patchen Decl. ¶ 9.)
                 19              E.     Plaintiff Breached His Agreements To Arbitrate This Action
                 20              Despite the existence of both the EAACA and AAICAA and Plaintiff’s clear
                 21        understanding of their terms, Plaintiff filed this putative class action in this Court on
                 22        November 20, 2020. (Dkt. No. 1, “Compl.”) The class action Complaint asserts
                 23        eleven causes of action alleging a variety of wage and hour violations under the
                 24        California Labor Code and Business and Professions Code.            (See generally id.)
                 25        Plaintiff appears to assert two separate legal theories: (1) a putative wage-and-hour
                 26        class action based on his employment relationship with Redfin as an “Agent” (see id.
                 27        ¶¶ 15-38); and (2) a putative wage-and-hour class action predicated on Redfin
                 28        allegedly misclassifying him as an independent contractor as an “Associate Agent”
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         7.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.59 Page 14 of 27



                    1      (see id. ¶¶ 39-70). Regardless of Plaintiff’s attempt to conflate his distinct roles with
                    2      Redfin (see id. ¶¶ 15-71), all of these claims are grounded upon Plaintiff’s allegation
                    3      that Redfin committed unlawful wage-and-hour violations against him. (Id. ¶¶ 100-
                    4      171.) As discussed in further detail, Plaintiff expressly agreed to resolve all of his
                    5      claims on an individual basis – including his “employment,” “compensation,” and/or
                    6      “relationship between the parties” – in arbitration and breached both Agreements by
                    7      filing this putative class action in this Court. Redfin requests that the Court grant its
                    8      motion to compel arbitration pursuant to the parties’ express agreements to arbitrate
                    9      under the EAACA and AAICAA and stay the proceedings as to PAGA cause of
                 10        action.
                 11        III.   ARGUMENT
                 12               A.    Both The EAACA And AAICAA Are Valid And Enforceable As To
                 13                     Plaintiff’s Dual Role With Redfin
                 14               As explained above, Plaintiff entered into the Employee Assignment,
                 15        Arbitration and Confidentiality Agreement on November 30, 2018 for his role as an
                 16        “Agent” employee with Redfin. (Karp Decl. ¶ 6, Ex. A, “EAACA”.) Section 18,
                 17        entitled “Mutual Agreement to Arbitrate”, contains the arbitration provisions for that
                 18        agreement. (EAACA ¶ 18 at 7-8.)
                 19               On December 2, 2018, Redfin entered into an Associate Agent Independent
                 20        Contractor and Arbitration Agreement (the “Agreement”) for his role as an
                 21        independent contractor “Associate Agent”. (Patchen Decl. ¶ 6, Ex. B, “AAICA”.)
                 22        Section 8, entitled “Arbitration and Class Action Waiver,” controls the arbitration
                 23        provisions for this Agreement. (AAICAA ¶ 8 at 4-5.)
                 24               Redfin moves to compel arbitration as to Plaintiff’s non-PAGA claims pursuant
                 25        to his express agreements under both the EAACA and AAICAA.
                 26               B.    The Federal Arbitration Act Applies to Both Arbitration Agreements
                 27               The parties agreed to have the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
                 28        (“FAA”) govern both arbitration clauses. (EACCA ¶ 18(a) at 7; AAICAA ¶ 8 at 4.)
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         8.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.60 Page 15 of 27



                    1      The parties’ choice of the FAA to govern both Agreements must be given effect.
                    2      Rodriguez v. Am. Techs., Inc., 136 Cal. App. 4th 1110, 1122 (2006) (“They adopted
                    3      the FAA—all of it—to govern their arbitration. The FAA controls ....”) In Rodriguez,
                    4      the Court of Appeal held that the FAA governed the parties’ arbitration agreement
                    5      where it specified that the parties agreed to arbitrate their claims “[p]ursuant to the
                    6      Federal Arbitration Act.” Id. at 1121–22. The language in Plaintiff’s Agreements
                    7      mirrors that in Rodriguez. The FAA applies to the EAACA and AAICAA.
                    8            Also, the FAA would apply to the parties’ arbitration agreements even if the
                    9      parties had not expressly provided for application of the FAA, which they did (twice).
                 10        The “FAA applies to all arbitration agreements in contracts evidencing interstate
                 11        commerce.” Nelson v. Legacy Partners Residential, Inc., 207 Cal. App. 4th 1115,
                 12        1120 n.2 (2012). “Interstate commerce” has been given a broad reading under the
                 13        FAA, covering all areas that Congress may constitutionally regulate under the
                 14        commerce clause. Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 277 (1995).
                 15        The FAA’s reach encompasses “more than only persons or activities within the flow
                 16        of interstate commerce.” Id. at 273. It includes transactions that, in the aggregate,
                 17        have a “substantial effect on interstate commerce.” Citizens Bank v. Alafabco, Inc.
                 18        539 U.S. 52, 55–56 (2003).
                 19              Real estate transactions, by their very nature, involve interstate commerce. See
                 20        McLain v. Real Estate Bd. 444 U.S. 232, 254 (1980) (explaining that residential real
                 21        estate transactions involve interstate commerce). Moreover, courts have found that
                 22        real estate transactions involve interstate commerce under the FAA when the
                 23        transactions rely in part on out-of-state services or federal financing. See Basura v.
                 24        U.S. Home Corp., 98 Cal. App. 4th 1205, 1214–15 (2002) (finding the FAA applied
                 25        where a real estate transaction involved the use of out-of-state professional services);
                 26        Hedges v. Carrigan, 117 Cal. App. 4th 578, 586–87 (2004) (finding the FAA applied
                 27        where a real estate transaction was financed through the Federal Housing
                 28        Administration). Here, the real estate transactions facilitated by Redfin and both
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL        9.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.61 Page 16 of 27



                    1      Agents and Associate Agents, like Plaintiff regardless of his dual role, rely on services
                    2      outside of California. Some of these transactions also involve federal financing.
                    3      Accordingly, Redfin properly brings this motion to compel under the FAA.
                    4            C.     Plaintiff and Redfin Formed Binding Arbitration Agreements
                    5            Whether the parties have agreed to arbitrate a dispute is governed by ordinary
                    6      contract principles. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944
                    7      (1995). In California, a valid contract exists when: (1) the parties are capable of
                    8      contracting; (2) there was mutual consent; (3) the contract had a lawful object; and (4)
                    9      the contract was supported by sufficient cause or consideration. Cal. Civ. Code §
                 10        1550. Here, Plaintiff’s Agreement meets all four requirements.
                 11              First, the parties are capable of contracting. Plaintiff is an adult of sound mind
                 12        with the capability of entering into binding contracts. Further, Plaintiff agreed that he
                 13        executed the EAACA “voluntarily and without any duress or undue influence” and
                 14        has “carefully read” and “fully understand[s]” it, including the arbitration clause and
                 15        class action waiver, on November 30, 2018. (EAACA ¶ 19 at 8). Likewise, Plaintiff
                 16        represented that he “is capable of entering into this Agreement” at the time of
                 17        executing the AAICAA on December 2, 2018. (AAICAA ¶ 9(b) at 5.) There is no
                 18        basis for disputing Plaintiff’s ability to contract as to either Agreement.
                 19              Second, there was mutual consent to both arbitration agreements, as evidenced
                 20        by Plaintiff’s and a Redfin representative’s electronic signatures on the Agreements.
                 21        (EAACA at 10; AAICAA at 1.) In addition to signing the Agreements, Plaintiff
                 22        expressly agreed in the EACAA that he has “asked any questions needed for me to
                 23        understand the terms, consequences, and binding effect of this Agreement and fully
                 24        understand it” and was “provided an opportunity to seek the advice of an attorney of
                 25        my choice before signing this Agreement.” (EAACA ¶ 19 at 8.) Likewise, Plaintiff
                 26        and Redfin agreed under the AAICAA that “[e]ach party acknowledges that it has
                 27        read this Agreement, has had an opportunity to consult with its own legal advisers, if
                 28        so desired, and agrees to all its terms and conditions.” (AAICAA ¶ 11(k) at 6.) That
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         10.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.62 Page 17 of 27



                    1      is sufficient to establish mutual consent. See Marin Storage & Trucking, Inc. v. Benco
                    2      Contracting and Eng’g, Inc., 89 Cal. App. 4th 1042, 1049 (2001) (“one who signs an
                    3      instrument which on its face is a contract is deemed to assent to all its terms.”).
                    4            Third, both arbitration agreement have a lawful purpose: the resolution of
                    5      disputes. Indeed, arbitration agreements are not only lawful but favored under both
                    6      federal and California law. Harris v. TAP Worldwide, LLC, 248 Cal. App. 4th 373,
                    7      380 (2016) (“California law favors enforcement of valid arbitration agreements.”);
                    8      AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (“We have described
                    9      this provision as reflecting [] a liberal policy favoring arbitration.”) .
                 10              Fourth, both the EAACA and AAICAA are supported by consideration:
                 11        Plaintiff and Redfin both promised to arbitrate their claims against the other.
                 12        (EAACA ¶ 18(a) at 7; AAICAA ¶ 8 at 4); Strotz v. Dean Witter Reynolds, Inc., 223
                 13        Cal. App. 3d 208, 216 (1990) (overruled on other grounds) (“Where an agreement to
                 14        arbitrate exists, the parties’ mutual promises to forego a judicial determination and to
                 15        arbitrate their disputes provide consideration for each other.”); Oguejiofor v. Nissan,
                 16        2011 WL 3879482, at *3 (N.D. Cal. Sept. 2, 2011) (applying California law and
                 17        finding mutual promises to arbitrate constituted sufficient consideration).
                 18              Accordingly, under the general principles governing contract law in California,
                 19        Plaintiff and Redfin entered into binding agreements to arbitrate.
                 20              D.     Plaintiff’s Claims Fall Within the Scope of the Agreements
                 21              The EAACA and AAICAA cover all of Plaintiff’s claims in this case. Both
                 22        Agreements make clear that they cover “any and all claims” between Plaintiff and
                 23        Redfin “arising out of or related to the relationship between the parties . . . .”
                 24        (EAACA ¶ 18(a) at 7; AAICAA ¶ 8 at 4.) While Plaintiff’s claims are encapsulated
                 25        by the aforementioned language in both Agreements, they are also covered by their
                 26        express terms.
                 27              For example, the EAACA provides that Plaintiff agreed to arbitrate any and all
                 28        claims arising out of his “employment” and/or “compensation.” (EAACA ¶ 18(a).)
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL          11.                   Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.63 Page 18 of 27



                    1      This putative class action alleging numerous wage-and-hour violations by Redfin is
                    2      wholly dependent on Plaintiff’s employment relationship with his company and
                    3      directly cover his compensation, or wages. Likewise, under the AAICAA Plaintiff
                    4      agreed that he “will perform Services under this Agreement at all times as an
                    5      independent contractor . . . .” (AAICAA ¶ 6(a) at 3.) He agreed to submit to binding
                    6      arbitration any all claims related to “this Agreement,” which expressly contains his
                    7      agreement to provides services “as an independent contractor.” (Id., ¶ 6(a) at 3; ¶ 8 at
                    8      4.) Whether Plaintiff’s alleged misclassification as an independent contractor arises
                    9      out of the “the relationship between the parties” or the express provision in Section
                 10        6(a) of the Agreement entitled “Independent Contractor Status,” his claims in this
                 11        action fall within the scope of the AAICAA. Thus, Plaintiff’s California Labor Code
                 12        and Business and Professions Code claims – whether based on his employment role as
                 13        an “Agent” or that he was misclassified as an “Associate Agent”– incontrovertibly fall
                 14        within the scope of the Agreement.
                 15              Under the FAA, any doubts as to the arbitrability of Plaintiff’s claims in this
                 16        action must be resolved in favor of arbitration. Mitsubishi Motors Corp. v. Soler
                 17        Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985) (“[D]oubts concerning the scope
                 18        of arbitrable issues should be resolved in favor of arbitration.”); Simula, Inc. v.
                 19        Autoliv, Inc., 175 F.3d 716, 719–20 (9th Cir. 1999) (arbitration agreements “are to be
                 20        rigorously enforced” and “liberally construed”) Ramirez-Baker v. Beazer Homes, Inc.,
                 21        636 F.Supp.2d 1008, 1015 (E.D. Cal. 2008) (“The standard for demonstrating
                 22        arbitrability is not a high one; in fact, a district court has little discretion to deny an
                 23        arbitration motion.”). Here, there is no doubt Plaintiff’s claims are covered by both
                 24        the EAACA and AAICAA’s express terms and must be compelled to arbitration.
                 25              E.     Validity Of The Agreements Must Be Decided By The Arbitrator
                 26              The FAA requires that an agreement in an arbitration agreement to “delegate”
                 27        to the arbitrator authority to resolve disputes as to arbitrability be given just as much
                 28        force as the arbitration agreement as a whole. Rent-A-Center, West, Inc. v. Jackson,
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         12.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.64 Page 19 of 27



                    1      561 U.S. 63, 68–70 (2010). Here, both the EAACA and the AAICAA clearly delegate
                    2      authority to decide validity to the arbitrator:
                    3
                                        The arbitrator will have the sole and exclusive authority to
                    4                   determine the arbitrator's jurisdiction and the application of
                    5                   this Agreement to any dispute between the parties. The
                                        arbitrator will have the sole and exclusive authority to
                    6                   determine the enforceability of this Agreement and any
                    7                   provisions contained herein. The arbitrator will have the sole
                                        and exclusive authority to determine questions of procedural
                    8                   and/or substantive unconscionability.
                    9
                 10        (EAACA ¶ 18(a) at 7.)

                 11                     The arbitrator shall have the sole and exclusive authority to
                 12                     determine the arbitrator's jurisdiction and the application of
                                        this Agreement to any dispute between the parties. The
                 13                     arbitrator shall have the sole and exclusive authority to
                 14                     determine the enforceability of this Agreement and any
                                        provisions contained herein. The arbitrator shall have the
                 15                     sole and exclusive authority to determine questions of
                 16                     procedural and/or substantive uncons[c]ionability.

                 17
                           (AAICAA ¶ 8 at 4.) Because the parties specifically agreed that an arbitrator would
                 18
                           resolve those questions under both Agreements, the Court lacks the authority to do so.
                 19
                                 F.     No Basis Exists to Invalidate the Arbitration Agreements
                 20
                                 As stated above, the enforceability of the EAACA and/or the AAICAA cannot
                 21
                           be resolved by the Court. The question of the enforceability of the Agreements is left
                 22
                           solely to the arbitrator to decide as the terms contain an express, clear and
                 23
                           unmistakable delegation clause. However, even if the Court determines that the
                 24
                           delegation clauses are unenforceable, no grounds exist to invalidate either Agreement.
                 25
                           Under the FAA, an arbitration agreement can be invalidated only by establishing
                 26
                           grounds for its revocation under contract law that are not unique to arbitration. 9
                 27
                           U.S.C. § 2; Cal. Code Civ. Proc. § 1281. Although parties frequently challenge
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL          13.               Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.65 Page 20 of 27



                    1      arbitration agreements on unconscionability grounds, both he EAACA and AAICAA
                    2      afford no opportunity for such argument. Under the FAA, both Agreements must be
                    3      enforced according to their terms.
                    4            Under California law, “unconscionability consists of both procedural and
                    5      substantive elements.” Malone v. Superior Court, 226 Cal. App. 4th 1551, 1561
                    6      (2014). “Both procedural unconscionability and substantive unconscionability must
                    7      be shown” to establish unconscionability. Id. Procedural unconscionability focuses
                    8      on “oppression” or “surprise” due to unequal bargaining power. Id. Substantive
                    9      unconscionability concerns “overly harsh” or “one-sided” terms. Id. The EAACA
                 10        and AAICAA are neither procedurally nor substantively unconscionable.
                 11                    1.     The Agreements Are Not Procedurally Unconscionable
                 12              The EAACA and AAICAA are contracts of adhesion, which were presented to
                 13        Plaintiff on a take-it-or-leave-it basis. But that does not make them procedurally
                 14        unconscionable. In today’s world, far more adhesive contracts are entered into than
                 15        negotiated contracts. Business as we know it would be radically altered if the mere
                 16        fact that a contract was adhesive made it unconscionable, so something more must be
                 17        required. See Concepcion, 563 U.S. at 346–47 (“[T]he times in which consumer
                 18        contracts were anything other than adhesive are long past.”).
                 19              A contract of adhesion may be unconscionable if it is coupled with unfair
                 20        oppression or surprise. However, the “adhesive aspect” of an employment contract
                 21        containing an arbitration “agreement is not dispositive.”       Serpa v. Cal. Surety
                 22        Investigations, Inc., 215 Cal. App. 4th 695, 704 (2013) (giving little weight to
                 23        adhesiveness of arbitration agreement without evidence of oppression or surprise); See
                 24        Peng v. First Republic Bank, 219 Cal. App. 4th 1462, 1470–71 (2013) (providing that
                 25        when “there is no other indication of oppression or surprise, the degree of procedural
                 26        unconscionability of an adhesion agreement is low”). Plaintiff must do far more than
                 27        rely on mere adhesion to establish more than a “low degree” of procedural
                 28        unconscionability. Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1244 (2016); see
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL       14.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.66 Page 21 of 27



                    1      also Poublon v. C.H. Robinson Company, 846 F.3d 1251, 1262 (9th Cir. 2017)
                    2      (“[T]he adhesive nature of a contract, without more, would give rise to a low degree
                    3      of procedural unconscionability at most”). No oppression or unfair surprise exists.
                    4            Here, both arbitration agreements were communicated to Plaintiff with clarity.
                    5      The EAACA contains an arbitration clause in bolded, italicized text that reads,
                    6      “Mutual Agreement to Arbitrate.” (EAACA ¶ 18 at 7.) Likewise, the arbitration
                    7      provisions in the AAICAA are prefaced by bolded, underlined text that says
                    8      “Arbitration and Class Action Waiver.” (AAICAA ¶ 8 at 4.) Following the
                    9      headings in both Agreements, a capitalized paragraph explains that “SUBJECT TO
                 10        THE ABOVE, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY
                 11        HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE
                 12        PARTIES FURTHER WAIVE ANY RIGHTS THEY MAY HAVE TO PURSUE OR
                 13        PARTICIPATE IN A CLASS OR COLLECTIVE ACTION PERTAINING TO ANY
                 14        CLAIMS BETWEEN THEM[.]” (EAACA ¶ 18(a) at 7; AAICAA ¶ 8 at 4.) The
                 15        EAACA merely adds the phrase, “EXCEPT AS PROVIDED ABOVE” to the
                 16        aforementioned, capitalized text. (EAACA ¶ 18(a) at 7.) The arbitration clauses in
                 17        Plaintiff’s EAACA and AAICAA are “clear and unmistakable, and [are] not hidden in
                 18        fine print in a prolix form.” Malone, 226 Cal. App. 4th at 1570–71.
                 19                    2.     The Agreements Are Not Substantively Unconscionable
                 20              An arbitration clause is substantively unconscionable only if “it involves
                 21        contract terms that are so one-sided as to ‘shock the conscience,’ or that impose harsh
                 22        or oppressive terms.” Brown v. Wells Fargo Bank, 168 Cal. App. 4th 938, 956
                 23        (2008). There are no “one-sided” arbitration provisions in the EAACA or AAICAA at
                 24        all, much less terms that “shock the conscience.”
                 25              In the specific context of arbitration agreements, courts have held that a sign of
                 26        substantive unconscionability is an “arbitration agreement’s lack of a ‘modicum of
                 27        bilaterality.’” See Sonic-Calabasas A, Inc. v. Moreno, 57 Cal. 4th 1109, 1133–34
                 28        (2013). Here, however, the Agreements easily satisfy that threshold of bilaterality.
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL       15.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.67 Page 22 of 27



                    1      The EAACA provides that “I [Plaintiff] and Company mutually agree to submit to
                    2      mandatory binding arbitration . . . .” (EAACA ¶ 18(a) at 7.) Similar, the AAICAA
                    3      provides that both “[Plaintiff] and Redfin agree to submit to mandatory binding
                    4      arbitration.” (AAICAA ¶ 8 at 4.) Both the EAACA and AAICAA provide that both
                    5      parties “have the right to conduct adequate civil discovery, bring dispositive motions,
                    6      and present witnesses and evidence . . . .” (EAACA ¶ 18(d) at 8; AAICAA ¶ 8 at 4-
                    7      5.) The “arbitrator may award any party any remedy to which that party is entitled
                    8      under applicable law.” (EAACA ¶ 18(e) at 8; AAICAA ¶ 8 at 5.)
                    9            Further, the arbitration agreements impose no undue hardship on real estate
                 10        agents like Plaintiff.   Under the EAACA and AAICAA, arbitration shall be
                 11        “conducted through JAMS before a single neutral arbitrator” with no geographical
                 12        limitations on where the location of the arbitration will be held. (EAACA ¶ 18(b) at
                 13        7; AAICAA ¶ 8 at 4.) Nor do they shorten the statute of limitations for any claims.
                 14        (See Id.) Finally, the Agreements require Redfin to pay all costs unique to arbitration
                 15        in accordance with California law. (Id.)
                 16                    3.     The Agreements Are Enforceable Under Armendariz
                 17              Before the U.S. Supreme Court’s holding in AT&T Mobility LLC v.
                 18        Concepcion, the California Supreme Court—in Armendariz v. Found. Health
                 19        Psychcare Servs., Inc., 24 Cal. 4th 83 (2000)—developed several factors in
                 20        considering whether an agreement to arbitrate unwaivable employment claims was
                 21        unconscionable.    Some courts have concluded that the Armendariz decision is
                 22        “preempted by the FAA under the Supreme Court’s reasoning in Concepcion.” Ruhe
                 23        v. Masimo Corp., 2011 WL 4442790, at *2 (C.D. Cal. Sept. 16, 2011); Lucas v. Hertz
                 24        Corp., 875 F.Supp.2d 991, 1006–09, n.14 (N.D. Cal. 2012) (finding pre-Concepcion
                 25        reasoning regarding substantive unconscionability no longer valid in the “post-
                 26        Concepcion landscape”); Baeza v. Superior Court, 201 Cal. App. 4th 1214, 1230
                 27        (2011) (noting Armendariz was “abrogated in part” by Concepcion)
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL          16.              Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.68 Page 23 of 27



                    1            There are good reasons to find that Armendariz is no longer good law.
                    2      Concepcion held that the FAA prevents “a doctrine normally thought to be generally
                    3      applicable, such as . . . unconscionability[, to be] applied in a fashion that disfavors
                    4      arbitration.” Concepcion, 563 U.S. at 341. That is exactly what the Armendariz
                    5      analysis does. Under general contract principles, a contract is only substantively
                    6      unconscionable if it “shock[s] the conscience.” Malone, 226 Cal. App. 4th at 1561.
                    7      However, Armendariz designates as unconscionable arbitration agreements that
                    8      provide for equal splitting of arbitration costs between the parties and mutually-agreed
                    9      limitations to discovery. Armendariz, 24 Cal. 4th at 102. Such terms do not “shock
                 10        the conscience.”    Thus, courts evaluating arbitration agreements have started to
                 11        abandon the Armendariz factors and return to the traditional unconscionability
                 12        analysis. Sanchez v. Carmax Auto Superstores California, LLC, 224 Cal. App. 4th
                 13        398, 402–09 (2014) (applying traditional unconscionability analysis to a motion to
                 14        compel arbitration of plaintiff’s employment claims).
                 15              Even if this Court applies Armendariz, however, both the EAACA and
                 16        AAICAA satisfy all five Armendariz factors: the Agreements (1) provide for a neutral
                 17        arbitrator; (2) allow Plaintiff to recover any remedies he could otherwise recover in
                 18        court; (3) permit more than minimal discovery; (4) require a written decision from the
                 19        arbitrator; and (5) do not impose any costs on Plaintiff unique to arbitration.
                 20        Armendariz, 24 Cal. 4th at 102.
                 21              First, the Agreements provide for a neutral arbitrator. (EAACA ¶ 18(b) at 7;
                 22        AAICAA ¶ at ¶ 8 at 4.) Both EAACA and AAICAA specifically state that arbitration
                 23        is to “be conducted through JAMS before a single neutral arbitrator.” (Id.) Courts
                 24        have recognized that JAMS provides neutral arbitrators. See Smith v. Sara Lee Fresh,
                 25        Inc., 2007 WL 4356725, at *6 (E.D. Cal. Dec. 11, 2007) (“[B]oth arbitration forums
                 26        designated in Article 9—the AAA and the JAMS—are respected alternative dispute
                 27        organizations judicially-noted for providing neutral and fair environments.”).
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL       17.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.69 Page 24 of 27



                    1            Second, both Agreements allow for “more than minimal discovery.”
                    2      Armendariz, 24 Cal. 4th at 102. The EAACA provides that the arbitration is to be
                    3      administered pursuant to JAMS’ “employment arbitration rules & procedures (the
                    4      ‘JAMS Rules’).” (EAACA 18(b) ¶ at 7.) Under the AAICAA, “the parties will
                    5      attempt to agree on the procedural rules to be used to govern the arbitration
                    6      proceeding, subject to approval by the arbitrator.” (AAICAA ¶ 8 at 4.) However, if
                    7      there is no agreement, then “the state rules of civil procedure applicable in the state in
                    8      which the arbitration is held shall apply.” (Id.) Regardless, both Agreements provide
                    9      that in all cases, the parties “have the right to conduct adequate civil discovery, bring
                 10        dispositive motions, and present witnesses and evidence as needed to present their
                 11        cases and defenses, and any disputes in this regard shall be resolved by the arbitrator.”
                 12        (EAACA ¶ 18(d) at 8; AAICAA ¶ 8 at 4-5.) That is far and above the “minimal
                 13        discovery” that Armendariz requires, as courts have recognized.             See Dotson v.
                 14        Amgen, Inc., 181 Cal. App. 4th 975, 984 (2010) (finding a rule that limited initial
                 15        discovery to one deposition per party but allowed for expansion at the arbitrator’s
                 16        discretion provided adequate discovery under Armendariz); Pope v. Sonatype, Inc.,
                 17        2015 WL 2174033, at *4–5 (N.D. Cal. May 8, 2015) (holding similar “JAMS
                 18        discovery limits are ‘more than minimal’ and sufficient to meet Armendariz”); Saline
                 19        v. Northrop Grumman Corp., 2009 WL 10674037, at *6 (C.D. Cal. Feb. 9, 2009)
                 20        (finding that “JAMS’ rules provide adequate discovery for employees seeking to
                 21        vindicate their statutory rights”).
                 22              Third, the Agreement requires a written award from the arbitrator: “The
                 23        arbitrator will issue a decision or award in writing, stating the essential findings of fact
                 24        and conclusions of law.” (EAACA ¶ 18(e) at 8; AAICAA ¶ 8 at 5); see Armendariz,
                 25        24 Cal. 4th at 102.
                 26              Fourth, the Agreements permit Plaintiff to obtain all relief available in court and
                 27        does not prohibit him from recovering any type of damages or attorney’s fees.
                 28        (EAACA ¶ 18(e) at 8; AAICAA ¶ 8 at 5.) The Agreement provides that “[t]he
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL         18.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.70 Page 25 of 27



                    1      arbitrator may award any party any remedy to which that party is entitled under
                    2      applicable law” with the exception that such remedies are limited to those that would
                    3      be available to a party in his or its individual capacity in a court of law. (Id.)
                    4            Fifth, the Agreements do not require Plaintiff to pay any costs of arbitration that
                    5      he would not otherwise pay if the action were litigated in court. Armendariz, 24 Cal.
                    6      4th at 102. The EAACA provides that “in all cases where required by law, Company
                    7      will pay the arbitrator’s and arbitration fees.” (EAACA ¶ 18(c) at 7.) Likewise, the
                    8      AAICAA provides: “in all cases where required by law, Redfin will pay the
                    9      Arbitrator’s and arbitration fees . . . .” (AAICAA ¶ 8 at 4.)
                 10              Both the EAACA and AAICAA meet Armendariz’s requirements and are valid
                 11        and enforceable.
                 12              G.     The Agreements’ Class Action Waivers Are Enforceable
                 13              In addition to requiring that Plaintiff arbitrate his claims, both the EAACA and
                 14        AAICAA expressly require him to arbitrate his claims on an individual basis—not on
                 15        a class-wide basis. (EAACA ¶ 18(A) at 7; AAICAA ¶ 8 at 4.) The U.S. Supreme
                 16        Court in Epic Systems Corp. v. Lewis, 138 S.Ct. 1612, 1632 (2018) conclusively
                 17        determined that class action waivers are enforceable in the employment context. Even
                 18        prior to that, in Concepcion, the United States Supreme Court held that state-law rules
                 19        prohibiting the use of such class action waivers in arbitration agreements were
                 20        preempted by the FAA. Concepcion, 563 U.S. at 351–52. The Court in Concepcion
                 21        reasoned that because “[t]he overarching purpose of the FAA . . . is to ensure the
                 22        enforcement of arbitration agreements according to their terms . . . , [r]equiring the
                 23        availability of classwide arbitration interferes with fundamental attributes of
                 24        arbitration and thus creates a scheme inconsistent with the FAA.” Id. at 344.
                 25              The California Supreme Court in Iskanian v. CLS Transportation, 59 Cal. 4th
                 26        348 (2014), adopted Concepcion’s reasoning and held that class action waivers in
                 27        arbitration agreements were enforceable, even with respect to employment-related
                 28        claims under the California Labor Code. Id. at 364 (“Under the logic of Concepcion,
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL          19.                  Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.71 Page 26 of 27



                    1      the FAA preempts Gentry’s rule against employment class waivers.”).               Iskanian
                    2      explained that public policy grounds cannot be used to strike down an arbitration
                    3      agreement’s class action waiver: “Concepcion holds that even if a class waiver is
                    4      exculpatory in a particular case, [a rule prohibiting it] is preempted by the FAA.” (Id.)
                    5            Accordingly, neither the EAACA nor AAICAA provide any grounds for
                    6      Plaintiff to avoid enforcement of the class action waivers. It is well settled that he
                    7      must arbitrate his class claims on an individual basis.
                    8            H.     The PAGA Cause Of Action Should Be Stayed
                    9            Plaintiff’s Eleventh Cause of Action for civil penalties pursuant to the
                 10        California Attorneys General Act of 2004 should be stayed.
                 11              The EAACA provides that “no class or collective actions can be asserted in
                 12        arbitration or otherwise, except for claims under the California Private Attorneys
                 13        General Act (“PAGA”), which may be brought in any forum permitted by law.”
                 14        (EAACA ¶ 18(a).) The AAICAA states, “Unless prohibited by state or local law,
                 15        Associate Agent hereby waives his, her, or its right to bring an action under any
                 16        private attorney general act on behalf of persons other than Associate Agent.”
                 17        (AAICAA ¶ 8 at 4.) Under the current state of California law, the Court cannot
                 18        compel Plaintiff’s PAGA claim to arbitration. Iskanian v. CLS Transportation Los
                 19        Angeles, LLC, 59 Cal. 4th 348, 383 (2014) (holding waivers of representative PAGA
                 20        claims are unenforceable); Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 431
                 21        (9th Cir. 2015) (confirming the FAA does not conflict with, or preempt, Iskanian’s
                 22        holding).
                 23              Because Plaintiff cannot be compelled to arbitrate his representative PAGA
                 24        claim, the Court should stay the representative claim during the pendency of
                 25        arbitration. See Aviles v. Quik Pick Express, LLC, 703 F. App’x 631, 632 (9th Cir.
                 26        2017) (staying PAGA claim pending the outcome of the arbitration); Cobarruviaz v.
                 27        Maplebear, Inc., 143 F. Supp. 3d 930, 947 (N.D. Cal. 2015) (same). Plaintiff’s
                 28        individual Labor Code, UCL, and PAGA claims “both arise out of the same nucleus
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL        20.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
                   Case 3:20-cv-02264-AJB-AGS Document 3-1 Filed 12/02/20 PageID.72 Page 27 of 27



                    1      of facts, namely, [Redfin’s] alleged violations of California labor law.          Moving
                    2      forward with arbitration on the individual claims while the representative PAGA
                    3      claim is stayed would not damage Plaintiff's PAGA claim. Rather, it is likely that the
                    4      disposition of arbitration will assist in defining the scope of the PAGA claims moving
                    5      forward.” Alvarez v. AutoZone, Inc., 2015 WL 13427751 at *2 (C.D. Cal July 8,
                    6      2015) (citation omitted). If the arbitrator determines Redfin’s liability for Plaintiff’s
                    7      non-PAGA claims, “then he can pursue his PAGA claim[] in the district court,” if
                    8      necessary. Aviles, 703 App’x at 632.
                    9      IV.   CONCLUSION
                 10              Redfin respectfully requests that this Court compel Plaintiff’s First through Ten
                 11        Causes of Action to arbitration under both his Employee Assignment, Arbitration and
                 12        Confidentiality Agreement (“EAACA”) and Associate Agent Independent Contractor
                 13        and Arbitration Agreement (“AAICAA”) with Redfin and stay the proceedings as to
                 14        the Eleventh Cause of Action under PAGA pending completion of arbitration.
                 15        Dated: December 2, 2020
                 16
                                                                      RONALD D. ARENA
                 17                                                   MICHAEL B. MOORE
                                                                      ARENA HOFFMAN LLP
                 18                                                   Attorneys for Defendant
                                                                      REDFIN CORPORATION
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
ARENA H OFFM AN LLP
  220 Montgomery Street
         Suite 905
 San Francisco, CA 94104
                           REDFIN’S MPA ISO MOTION TO COMPEL        21.                 Case No. 3:20-cv-02264-AJB-AGS
       415.433.1414
                           ARBITRATION
